Appeal Ordered Withdrawn and Opinion issued March 21, 2000




                                             In The

                                  Court of Appeals
                        Jfftftlj Utatrirt of Stexaa at Dallas
                                      No. 05-00-00390-CR



                                 LAURIE WARE, Appellant

                                               V.


                                 STATE OF TEXAS, Appellee


                     On Appeal from the Criminal District Court No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. F98-36879-H



                               OPINION PER CURIAM

                 Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved

the motion.

       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
Tex. R. App. P. 47
                                       Fifth Court of Appeals
                                     Case Attorney Address List
                                                                                     Page:    1
                                                                       Date Printed: 03/21/2000


                   Case Number: 05-00-00390-CR         Date Filed: 03/08/2000

Style: Ware, Laurie
       v.

       The State of Texas


Trial Judge:            Janice Warder
Trial Court Reporter:
Trial Court:            CRIMINAL DISTRICT COURT # 1 Trial County:                DALLAS

APP    Mr. David Bulbow
       ATT 003320600
       SuiteC-l,Lb2
        133 N Industrial BlvdSte 9
       Dallas, Tx 75207-4399
       Phone 214/653-3561
       Fax 214/653-3539


STA    William T. (Bill) Hill, Jr.
        ATT 009669000
        ATTN: APPELLATE SECTION
        Frank Crowley Courts Bldg., 10th FL
        133 N. Industrial Blvd. LB 19
        Dallas, TX 75207
        Phone 214/653-3845
        Fax